Name: Commission Implementing Regulation (EU) 2017/2190 of 24 November 2017 amending and correcting Implementing Regulation (EU) 2015/2452 laying down implementing technical standards with regard to the procedures, formats and templates of the solvency and financial condition report according to Directive 2009/138/EC of the European Parliament and of the Council (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: insurance;  information technology and data processing;  European Union law;  civil law;  budget;  technology and technical regulations;  free movement of capital;  documentation
 Date Published: nan

 25.11.2017 EN Official Journal of the European Union L 310/30 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2190 of 24 November 2017 amending and correcting Implementing Regulation (EU) 2015/2452 laying down implementing technical standards with regard to the procedures, formats and templates of the solvency and financial condition report according to Directive 2009/138/EC of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/138/EC of 25 November 2009 of the European Parliament and of the Council on the taking up and pursuit of the business of Insurance and Reinsurance (Solvency II) (1), and in particular the fourth paragraph of Article 56 and Article 256(5) thereof, Whereas: (1) It is necessary to facilitate consistent disclosure and to improve the quality of the information disclosed as provided for by Commission Implementing Regulation (EU) 2015/2452 (2). (2) The provisions in this Regulation are closely linked to each other, since they deal with the procedures and templates for the disclosure of the solvency and financial condition report. To ensure coherence between those provisions, which should enter into force at the same time, and to facilitate a comprehensive view and access to them by persons subject to those obligations, including investors that are non-Union residents, it is desirable to include all the implementing technical standards required by Articles 56 and 256(5) of Directive 2009/138/EC in a single Regulation. (3) This Regulation is based on the draft implementing technical standards submitted by the European Supervisory Authority (European Insurance and Occupational Pensions Authority, EIOPA) to the Commission. (4) EIOPA has followed the procedure laid down in Article 15 of Regulation (EU) No 1094/2010 of the European Parliament and of the Council (3) to develop the draft implementing technical standards, conducted open public consultations on the draft on which this Regulation is based, analysed the potential related costs and benefits and requested the opinion of the Insurance and Reinsurance Stakeholder Group established by Article 37 of Regulation (EU) No 1094/2010. (5) Implementing Regulation (EU) 2015/2452 should therefore be amended accordingly. (6) Several minor drafting errors in the instructions of the templates included in the text of Regulation (EU) 2015/2452 should be also corrected, HAS ADOPTED THIS REGULATION: Article 1 Amending provisions Annexes II and III to Implementing Regulation (EU) 2015/2452 are amended in accordance with Annex I to this Regulation. Article 2 Correcting provisions Annexes I, II and III to Implementing Regulation (EU) 2015/2452 are corrected in accordance with Annex II to this Regulation. Article 3 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 335, 17.12.2009, p. 1. (2) Commission Implementing Regulation (EU) 2015/2452 of 2 December 2015 laying down implementing technical standards with regard to the procedures, formats and templates of the solvency and financial condition report in accordance with Directive 2009/138/EC of the European Parliament and of the Council (OJ L 347, 31.12.2015, p. 1285). (3) Regulation (EU) No 1094/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Insurance and Occupational Pensions Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/79/EC (OJ L 331, 15.12.2010, p. 48). ANNEX I 1. Both Annexes II and III to Implementing Regulation (EU) 2015/2452 are amended as follows: (a) In section S.05.01, General comments, the second paragraph is replaced by the following: This template shall be reported from an accounting perspective, i.e.: Local GAAP or IFRS if accepted as local GAAP but using SII lines of business. Undertakings shall use the recognition and valuation basis as for the published financial statements, no new recognition or re-valuation is required except for the classification between investment contracts and insurance contracts when this is applicable in the financial statements. This template shall include all insurance business regardless of the possible different classification between investment contracts and insurance contracts applicable in the financial statements. 2. Annex II to Implementing Regulation (EU) 2015/2452 is amended as follows: (a) In section S.05.02  General comments  the third paragraph is replaced by the following: The template is based on a year-to-date basis. Undertakings shall use the recognition and valuation basis as for the published financial statements, no new recognition or re-valuation is required except for the classification between investment contracts and insurance contracts when this is applicable in the financial statements. This template shall include all insurance business regardless of the possible different classification between investment contracts and insurance contracts applicable in the financial statements. 3. Annex III to Implementing Regulation (EU) 2015/2452 is amended as follows: (a) In section S.05.02  General comments  the second paragraph is replaced by the following: This template shall be disclosed from an accounting perspective, i.e.: Local GAAP or IFRS if accepted as local GAAP. The template is based on a year-to-date basis. Undertakings shall use the recognition and valuation basis as for the published financial statements, no new recognition or re-valuation is required except for the classification between investment contracts and insurance contracts when this is applicable in the financial statements. This template shall include all insurance business regardless of the possible different classification between investment contracts and insurance contracts applicable in the financial statements. ANNEX II 1. Annex I to Implementing Regulation (EU) 2015/2452 is corrected as follows: (a) In template S.19.01.21, row Z0010 is replaced by the following row: Accident year/Underwriting year Z0020 ; (b) In template S.23.01.01.R0230, the entire row is replaced by the following: Deductions for participations in financial and credit institutions R0230 ; (c) In template S.23.01.22.R0220, the entire row is replaced by the following: Own funds from the financial statements that shall not be represented by the reconciliation reserve and do not meet the criteria to be classified as Solvency II own funds R0220 ; (d) In template S.23.01.22.R0240, the entire row is replaced by the following: whereof deducted according to Article 228 of the Directive 2009/138/EC R0240 ; (e) In template S.23.01.22.R0330, the following row is inserted after R0320: A legally binding commitment to subscribe and pay for subordinated liabilities on demand R0330 ; (f) In templates S.23.01.22.R0350 and S.23.01.22.R0340, the entire rows are replaced by the following: Letters of credit and guarantees under Article 96(2) of the Directive 2009/138/EC R0340 Letters of credit and guarantees other than under Article 96(2) of the Directive 2009/138/EC R0350 ; (g) In template S.23.01.22.R0410, the entire row is replaced by the following: Credit Institutions, investment firms, financial institutions, alternative investment fund managers, UCITS management companies R0410 ; (h) In template S.23.01.22.R0440, the entire row is replaced by the following: Total own funds of other financial sectors R0440 ; (i) In template S.23.01.22.R0770, the entire row is replaced by the following: Expected profits included in future premiums (EPIFP)  Life business R0770 ; (j) In template S.23.01.22.R0780, the entire row is replaced by the following: Expected profits included in future premiums (EPIFP)  Non- life business R0780 ; (k) In template S.23.01.22.R0790, the entire row is replaced by the following: Total EPIFP R0790 ; (l) In template S.25.01.21, C0100 Simplifications is replaced by C0120; (m) In templates S.25.01.22, S.25.02.21, S.25.02.22.C0080 is replaced by C0090, and C0090 by C0120; (n) In templates S.25.02.21, S.25.02.22, S.25.03.21 and S.25.03.22,R0420, the entire row is replaced by the following: Total amount of Notional Solvency Capital Requirements for ring fenced funds R0420 ; (o) In template S.25.02.22, before Minimum consolidated group solvency capital requirement, R0470, the following rows are deleted: Unique number of component Components description Calculation of the Solvency Capital Requirement Amount modelled USP Simplifications C0010 C0020 C0030 C0070 C0080 C0090 (p) In template S.25.03.22, before Capital requirement for other financial sectors (Non-insurance capital requirements)  Credit institutions, investment firms and financial institutions, alternative investment funds managers, UCITS management companies, R0510, the following rows are deleted: Unique number of component Components description Calculation of the Solvency Capital Requirement C0010 C0020 C0030 2. Both Annexes II and III to Implementing Regulation (EU) 2015/2452 are corrected as follows: (a) In template S.05.01.C0010 to C0120/R0410, the row is replaced by the following: C0010 to C0120/R0410 Changes in other technical provisions  Gross  Direct business Changes in other technical provisions as defined in Directive 91/674/EEC where applicable: it is the changes in other technical provisions for the gross direct business. This item shall be reported as a positive amount if the variation is negative (reduction of other technical provisions leading to a profit) or as a negative amount if variation is positive (increase of other technical provisions leading to a loss). (b) In template S.05.01.C0010 to C0120/R0420, the row is replaced by the following: C0010 to C0120/R0420 Changes in other technical provisions  Gross  Proportional reinsurance accepted Changes in other technical provisions as defined in Directive 91/674/EEC where applicable: it is the changes in other technical provisions for the gross proportional reinsurance accepted. This item shall be reported as a positive amount if the variation is negative (reduction of other technical provisions leading to a profit) or as a negative amount if variation is positive (increase of other technical provisions leading to a loss). (c) In template S.05.01.C0130 to C0160/R0430, the row is replaced by the following: C0130 to C0160/R0430 Changes in other technical provisions  Gross  Non- proportional reinsurance accepted Changes in other technical provisions as defined in Directive 91/674/EEC where applicable: it is the changes in other technical provisions for the gross non- proportional reinsurance accepted. This item shall be reported as a positive amount if the variation is negative (reduction of other technical provisions leading to a profit) or as a negative amount if variation is positive (increase of other technical provisions leading to a loss). (d) In template S.05.01.C0010 to C0160/R0440, the row is replaced by the following: C0010 to C0160/R0440 Changes in other technical provisions  Reinsurers' share Changes in other technical provisions as defined in Directive 91/674/EEC where applicable: it is the changes in other technical provisions related to the amounts ceded to reinsurers. This item shall be reported as a positive amount if the variation is negative or as a negative amount if variation is positive. (e) In template S.05.01.C0010 to C0160/R0500, the row is replaced by the following: C0010 to C0160/R0500 Changes in other technical provisions  Net Changes in other technical provisions as defined in Directive 91/674/EEC where applicable: the net amount of changes in other technical provisions represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. This item shall be reported as a positive amount if the variation is negative (reduction of other technical provisions leading to a profit) or as a negative amount if variation is positive (increase of other technical provisions leading to a loss). (f) In template S.05.01.C0210 to C0280/R1710, the row is replaced by the following: C0210 to C0280/R1710 Changes in other technical provisions  Gross  Direct business and reinsurance accepted Definition of changes in other technical provisions provided in Directive 91/674/EEC where applicable: it is the changes in other technical provisions relating to insurance contracts arising from the gross direct and reinsurance business. This item shall be reported as a positive amount if the variation is negative (reduction of other technical provisions leading to a profit) or as a negative amount if variation is positive (increase of other technical provisions leading to a loss). (g) In template S.05.01.C0210 to C0280/R1720, the row is replaced by the following: C0210 to C0280/R1720 Change in other technical provisions  Reinsurers' share Definition of changes in other technical provisions provided in Directive 91/674/EEC where applicable: it is the reinsurers' share in changes in other technical provisions. This item shall be reported as a positive amount if the variation is negative or as a negative amount if variation is positive. (h) In template S.05.01.C0210 to C0280/R1800, the row is replaced by the following: C0210 to C0280/R1800 Change in other technical provisions  Net Definition of changes in other technical provisions provided in Directive 91/674/EEC where applicable: the net changes in other technical provisions related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. This item shall be reported as a positive amount if the variation is negative (reduction of other technical provisions leading to a profit) or as a negative amount if variation is positive (increase of other technical provisions leading to a loss). (i) In template S.05.02.C0080 to C0140/R0410, the row is replaced by the following: C0080 to C0140/R0410 Changes in other technical provisions  Gross  Direct business Changes in other technical provisions as defined in Directive 91/674/EEC where applicable: it is the changes in other technical provisions for the gross direct business. This item shall be reported as a positive amount if the variation is negative (reduction of other technical provisions leading to a profit) or as a negative amount if variation is positive (increase of other technical provisions leading to a loss). (j) In template S.05.02.C0080 to C0140/R0420, the row is replaced by the following: C0080 to C0140/R0420 Changes in other technical provisions  Gross  Proportional reinsurance accepted Changes in other technical provisions as defined in Directive 91/674/EEC where applicable: it is the changes in other technical provisions for the gross proportional reinsurance accepted. This item shall be reported as a positive amount if the variation is negative (reduction of other technical provisions leading to a profit) or as a negative amount if variation is positive (increase of other technical provisions leading to a loss). (k) In template S.05.02.C0080 to C0140/R0430, the row is replaced by the following: C0080 to C0140/R0430 Changes in other technical provisions  Gross  Non- proportional reinsurance accepted Changes in other technical provisions as defined in Directive 91/674/EEC where applicable: it is the changes in other technical provisions for the gross non- proportional reinsurance accepted. This item shall be reported as a positive amount if the variation is negative (reduction of other technical provisions leading to a profit) or as a negative amount if variation is positive (increase of other technical provisions leading to a loss). (l) In template S.05.02.C0080 to C0140/R0440, the row is replaced by the following: C0080 to C0140/R0440 Changes in other technical provisions  Reinsurers' share Changes in other technical provisions as defined in Directive 91/674/EEC where applicable: it is the changes in other technical provisions related to the amounts ceded to reinsurers. This item shall be reported as a positive amount if the variation is negative or as a negative amount if variation is positive. (m) In template S.05.02.C0080 to C0140/R0500, the row is replaced by the following: C0080 to C0140/R0500 Changes in other technical provisions  Net Changes in other technical provisions as defined in Directive 91/674/EEC where applicable: the net amount of changes in other technical provisions represent the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. This item shall be reported as a positive amount if the variation is negative (reduction of other technical provisions leading to a profit) or as a negative amount if variation is positive (increase of other technical provisions leading to a loss). (n) In template S.05.02.C0220 to C0280/R1710, the row is replaced by the following: C0220 to C0280/R1710 Changes in other technical provisions  Gross Definition of changes in other technical provisions provided in Directive 91/674/EEC where applicable: it is the changes in other technical provisions relating to insurance contracts arising from the gross direct and reinsurance business. This item shall be reported as a positive amount if the variation is negative (reduction of other technical provisions leading to a profit) or as a negative amount if variation is positive (increase of other technical provisions leading to a loss). (o) In template S.05.02.C0220 to C0280/R1720, the row is replaced by the following: C0220 to C0280/R1720 Change in other technical provisions  Reinsurers' share Definition of changes in other technical provisions provided in Directive 91/674/EEC where applicable: it is the reinsurers' share in changes in other technical provisions. This item shall be reported as a positive amount if the variation is negative or as a negative amount if variation is positive. (p) In template S.05.02.C0220 to C0280/R1800, the row is replaced by the following: C0220 to C0280/R1800 Change in other technical provisions  Net Definition of changes in other technical provisions provided in Directive 91/674/EEC where applicable: it is the changes in other technical provisions related to the sum of the direct business and the accepted reinsurance business reduced by the amount ceded to reinsurance undertakings. This item shall be reported as a positive amount if the variation is negative (reduction of other technical provisions leading to a profit) or as a negative amount if variation is positive (increase of other technical provisions leading to a loss). (q) In template S.22.01.C0010/R0010, the row is replaced by the following: C0010/R0010 Amount with LTG measures and transitionals  Technical Provisions Total amount of gross technical provisions including long term guarantee measures and transitional measures (r) In template S.22.01.C0030/R0010, the row is replaced by the following: C0030/R0010 Impact of transitional on technical provisions  Technical provisions Amount of the adjustment to the gross technical provisions due to the application of the transitional on technical provisions. It shall be the difference between the technical provisions without transitional deduction on technical provisions and the technical provisions with LTG and transitional measures. (s) In template S.22.01.C0050/R0010, the row is replaced by the following: C0050/R0010 Impact of transitional on interest rate  Technical provisions Amount of the adjustment to the gross technical provisions due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and the technical provisions without transitional on technical provisions. (t) In template S.22.01.C0070/R0010, the row is replaced by the following: C0070/R0010 Impact of volatility adjustment set to zero  Technical provisions Amount of the adjustment to the gross technical provisions due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the technical provisions without volatility adjustment and without other transitional measures and the technical provisions without transitional adjustment to the relevant risk free interest rate term structure. (u) In template S.22.01.C0090/R0010, the row is replaced by the following: C0090/R0010 Impact of matching adjustment set to zero  Technical Provisions Amount of the adjustment to the gross technical provisions due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the technical provisions without matching adjustment and without all the other transitional measures and the technical provisions without volatility adjustment and without other transitional measures. (v) In template S.22.01.C0050/R0020, the row is replaced by the following: C0050/R0020 Impact of transitional on interest rate  Basic own funds Amount of the adjustment to the basic own funds due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the basic own funds calculated considering the technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and the basic own funds calculated with the technical provisions without transitional on technical provisions. (w) In template S.22.01.C0070/R0020, the row is replaced by the following: C0070/R0020 Impact of volatility adjustment set to zero  Basic own funds Amount of the adjustment to the Basic own funds due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the basic own funds considering technical provisions without volatility adjustment and without other transitional measures and the basic own funds considering technical provisions without transitional adjustment to the relevant risk free interest rate term structure. (x) In template S.22.01.C0090/R0020, the row is replaced by the following: C0090/R0020 Impact of matching adjustment set to zero  Basic own funds Amount of the adjustment to the basic own funds due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the basic own funds considering technical provisions without matching adjustment and without all the other transitional measures and the basic own funds considering technical provisions without volatility adjustment and without other transitional measures. (y) In template S.22.01.C0050/R0050, the row is replaced by the following: C0050/R0050 Impact of transitional on interest rate  Eligible own funds to meet SCR Amount of the adjustment to the eligible own funds to meet SCR due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the eligible own funds to meet SCR calculated considering the technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and the eligible own funds to meet SCR calculated considering the technical provisions without transitional on technical provisions. (z) In template S.22.01.C0070/R0050, the row is replaced by the following: C0070/R0050 Impact of volatility adjustment set to zero  Eligible own funds to meet SCR Amount of the adjustment to the eligible own funds to meet SCR due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the eligible own funds to meet SCR considering technical provisions without volatility adjustment and without other transitional measures and the eligible own funds to meet SCR considering technical provisions without transitional adjustment to the relevant risk free interest rate term structure. (aa) In template S.22.01.C0090/R0050, the row is replaced by the following: C0090/R0050 Impact of matching adjustment set to zero  Eligible own funds to meet SCR Amount of the adjustment to the eligible own funds to meet SCR due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the eligible own funds to meet SCR calculated considering technical provisions without matching adjustment and without all the other transitional measures and eligible own funds to meet SCR considering technical provisions without volatility adjustment and without other transitional measures. (bb) In template S.22.01.C0050/R0090, the row is replaced by the following: C0050/R0090 Impact of transitional on interest rate  SCR Amount of the adjustment to the SCR due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the SCR calculated considering the technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and the SCR calculated with the technical provisions without transitional on technical provisions. (cc) In template S.22.01.C0070/R0090, the row is replaced by the following: C0070/R0090 Impact of volatility adjustment set to zero  SCR Amount of the adjustment to the SCR due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the SCR considering technical provisions without volatility adjustment and without other transitional measures and the SCR considering technical provisions without transitional adjustment to the relevant risk free interest rate term structure. (dd) In template S.22.01.C0090/R0090, the row is replaced by the following: C0090/R0090 Impact of matching adjustment set to zero  SCR Amount of the adjustment to the SCR due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the SCR calculated considering technical provisions without matching adjustment and without all the other transitional measures and the SCR considering technical provisions without volatility adjustment and without other transitional measures. (ee) In template S.22.01.C0050/R0100, the row is replaced by the following: C0050/R0100 Impact of transitional on interest rate  Eligible own funds to meet MCR Amount of the adjustment to the Eligible own funds to meet MCR due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the eligible own funds to meet MCR calculated considering the technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and the eligible own funds to meet MCR calculated with the technical provisions without transitional on technical provisions. (ff) In template S.22.01.C0070/R0100, the row is replaced by the following: C0070/R0100 Impact of volatility adjustment set to zero  Eligible own funds to meet MCR Amount of the adjustment to the Eligible own funds to meet MCR due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero It shall be the difference between the eligible own funds to meet MCR considering technical provisions without volatility adjustment and without other transitional measures and the eligible own funds to meet MCR considering technical provisions without transitional adjustment to the relevant risk free interest rate term structure. (gg) In template S.22.01.C0090/R0100, the row is replaced by the following: C0090/R0100 Impact of matching adjustment set to zero  Eligible own funds to meet MCR Amount of the adjustment to the Eligible own funds to meet MCR due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the eligible own funds to meet MCR calculated considering technical provisions without matching adjustment and without all the other transitional measures and the eligible own funds to meet MCR considering technical provisions without volatility adjustment and without other transitional measures. (hh) In template S.22.01.C0050/R0110, the row is replaced by the following: C0050/R0110 Impact of transitional on interest rate  Minimum Capital Requirement Amount of the adjustment to the MCR due to the application of the transitional adjustment to the relevant risk-free interest rate term structure. It shall be the difference between the MCR calculated considering the technical provisions without transitional adjustment to the relevant risk-free interest rate term structure and MCR calculated with the technical provisions without transitional on technical provisions. (ii) In template S.22.01.C0070/R0110, the row is replaced by the following: C0070/R0110 Impact of volatility adjustment set to zero  Minimum Capital Requirement Amount of the adjustment to the MCR due to the application of the volatility adjustment. It shall reflect the impact of setting the volatility adjustment to zero. It shall be the difference between the MCR considering technical provisions without volatility adjustment and without other transitional measures and the MCR considering technical provisions without transitional adjustment to the relevant risk free interest rate term structure. (jj) In template S.22.01.C0090/R0110, the row is replaced by the following: C0090/R0110 Impact of matching adjustment set to zero  Minimum Capital Requirement Amount of the adjustment to the MCR due to the application of the matching adjustment. It shall include the impact of setting the volatility adjustment and the matching adjustment to zero. It shall be the difference between the MCR calculated considering technical provisions without matching adjustment and without all the other transitional measures and the MCR considering technical provisions without volatility adjustment and without other transitional measures. (kk) In templates S.25.01 and S.25.02, references to C0080 are replaced by C0090, and references to C0090 are replaced by C0120; (ll) In template S.25.02.C0030, the row is replaced by the following: C0030 Calculation of the Solvency Capital Requirement Amount of the capital charge for each component regardless of the method of calculation (either standard formula or partial internal model), after the adjustments for loss absorbing capacity of technical provision and/or deferred taxes when they are embedded in the component calculation. For the components Loss absorbing capacity of technical provisions and/or deferred taxes when disclosed as a separate component it shall be the amount of the loss absorbing capacity (these amounts shall be disclosed as negative values) For components calculated using the standard formula this cell represents the gross nSCR. For components calculated using the partial internal model, this represents the value considering the future management actions which are embedded in the calculation, but not those which are modelled as a separate component. This amount shall fully consider diversification effects according to Article 304 of Directive 2009/138/EC where applicable. These cells include the allocation of the adjustment due to the aggregation of the nSCR of the RFF/MAP at entity level. 3. Annex II to Implementing Regulation (EU) 2015/2452 is corrected as follows: (a) In template S.19.01.C0170/R0100 to R0260, the row is replaced by the following: C0170/R0100 to R0260 Gross Claims Paid (non-cumulative)  In current year Total Current year reflects the last diagonal (all data referred to last reporting year from R0100 to R0250. R0260 is the total of R0100 to R0250 (b) In template S.19.01.C0360/R0100 to R0260, the row is replaced by the following: C0360/R0100 to R0260 Gross Best Estimate Claims Provisions  Year end (discounted data) Total Year end reflects the last diagonal but on a discounted basis (all data referred to last reporting year) from R0100 to R0250. R0260 is the total of R0100 to R0250 (c) In section S.12.01, in the part entitled Amount of the transitional on Technical provisions, the second paragraph of the Instructions is replaced by the following: This value shall be disclosed as a negative value when it reduces the technical provisions.; (d) In template S.17.01.C0020 to C0170/R0290, C0180/R0290, C0020 to C0170/R0300, C0180/R0300, C0020 to C0170/R0310 and C0180/R0310, the second paragraph is replaced by the following: This value shall be disclosed as a negative value when it reduces the technical provisions.; (e) The following row is added after description in template S.23.01.01.R0230/C0040: R0230/C0050 Deductions for participations in financial and credit institutions  tier 3 This is the amount of the deduction for participations in financial and credit institutions that are deducted from tier 3 in accordance with article 68 of Delegated Regulation (EU) 2015/35. 4. Annex III to Implementing Regulation (EU) 2015/2452 is corrected as follows: (a) The following row is added after description in template S.23.01.R0440/C0040: R0440/C0050 Total own funds of other financial sectors  tier 3 Total of own funds in other financial sectors  tier 3. The total own funds deducted in cell R0230/C0010 are brought back here after the adjustment for non  available own funds according to the relevant sectoral rules and after the deduction according to Article 228, paragraph 2 of the Directive 2009/138/EC. (b) In template S.23.01.R0680/C0010, the row is replaced by the following: R0680/C0010 Group SCR The group SCR is the sum of the consolidated group SCR calculated in accordance with Article 336 (a), (b), (c) and (d) of Delegated Regulation (EU) 2015/35 and the SCR for entities included with D&A. (c) In template S.25.01.R0220/C0100, the row is replaced by the following: R0220/C0100 Solvency capital requirement Overall capital requirement including capital add ons Amount of the Solvency Capital Requirement for undertakings under method 1 as defined in Article 230 of Directive 2009/138/EC. It shall include all components of the consolidated SCR, including capital requirements of undertakings from other financial sectors, capital requirement for non-controlled participation requirements and capital requirement for residual undertakings. (d) In template S.25.01.R0500/C0100, row is replaced by the following: R0500/C0100 Capital requirement for other financial sectors (Non insurance capital requirements) Amount of capital requirement for other financial sectors. This item is only applicable to group reporting where the group includes an undertaking which is subject to non insurance capital requirements, such as a bank, and is the capital requirement calculated in accordance with the appropriate requirements. R0500 is expected to be equal to the sum of R0510, R0520 and R0530. (e) In template S.25.01.R0570/C0100, the row is replaced by the following: R0570/C0100 Solvency capital requirement Overall SCR for all undertakings regardless of the method used. The total solvency capital requirement is expected to be equal to the sum of R0220 and R0560. (f) In template S.25.02.R0220/C0100, the row is replaced by the following: R0220/C0100 Solvency capital requirement Overall capital requirement including capital add-ons for undertakings under method 1 as defined in Article 230 of Directive 2009/138/EC. It shall include all components of the consolidated SCR, including capital requirements of undertakings from other financial sectors, capital requirement for non-controlled participation requirements and capital requirement for residual undertakings. (g) In template S.25.02.R0500/C0100, the row is replaced by the following: R0500/C0100 Capital requirement for other financial sectors (Non insurance capital requirements) Amount of capital requirement for other financial sectors. This item is only applicable to group reporting where the group includes an undertaking which is subject to non insurance capital requirements, such as a bank, and is the capital requirement calculated in accordance with the appropriate requirements. R0500 is expected to be equal to the sum of R0510, R0520 and R0530. (h) In template S.25.02.R0570/C0100, the row is replaced by the following: R0570/C0100 Solvency capital requirement Overall SCR for all undertakings regardless of the method used. The total solvency capital requirement is expected to be equal to the sum of R0220 and R0560.